DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9-12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated  by Askem (US 2015/0174304A1).
Regarding claim 1, Askem discloses a wound dressing apparatus (Abstract, a dressing for reducing pressure wound therapy; dressing 70; Fig. 2A-2B; para[0271]; or dressing 230; Fig. 10A-13A;  para [0286], as examples of dressings) comprising: 
a wound contact layer (wound contact layer 246; Fig. 10A; para [0286];para [0231] teaches the dressing may have a wound contact layer) comprising a proximal wound-facing face and a distal face, wherein the proximal wound-facing face is configured to be positioned in contact with a wound (para [0231]-[0233] teaches the wound contact layer is covered with an adhesive to help create an airtight seal around the wound); 
at least one absorbent layer (absorption layers 236; Fig. 10A, Fig.12A,Fig.13A, as examples; para [0286]) over the wound contact layer (Fig 10 A illustrates the absorption layers 236 are over the wound contact layer 246); 

an electronics unit (pump 72 and power source 76; Fig. 2B; or pump assembly 232 and/or batteries 234; para [0290]; Fig. 12A-13A; or para [0242] states “in any embodiments disclosed herein, the pump, circuit board or other controller, indicator lights, audible or visual alarms, and/or any other electronic components (collectively referred to as “pump electronics”) of the dressing embodiments discloses herein) comprising a negative pressure source (pump assembly 232); 
a housing (a housing is illustrated in Fig. 2B and 3B as examples) comprising: 
a plate (elastomeric carriage 84; Fig. 2A-2B; para [0271]); 
a flexible film (foam 78; Fig. 2B; para [0271]); and 
a window (a filter; para [0221], [0225] teaches a hydrophobic filter configured to permit the flow of air or gas through the port or openings in the dressing and prevent the flow of liquid or solids through the port or openings in the dressing can be positioned upstream or downstream of the pump to prevent any liquids or solids from entering the pump or escaping the pump) comprising a porous material (para [0225] teaches the pore size of suitable filter material); 
wherein the electronics unit (pump 72 and power source 76; Fig. 2B; pump assembly 232 and/or batteries; para [0290]; Fig. 12A-13A; or pump electronic described in para [0242], as examples) is enclosed within the flexible film (foam 78; Fig. 2B; para [0271]) and the plate (elastomeric carriage 84; Fig. 2A-2B; para [0271]); wherein the at least one absorbent layer (absorption layers 236; Fig. 10A,Fig.12A-Fig.13A; [0286]) and the cover layer (backing layer 244; Fig. 10A; para [0286])  comprise recesses (Fig. 12A and Fig 13A illustrates recesses in the backing layer 244 and the absorbent layers 236) 
Regarding claim 2, dependent from Claim 1, Askem describes the claim limitation wherein the window comprises a hydrophobic material configured to prevent fluid from entering the electronics assembly (Para [0221] teaches a hydrophobic filter permits the flow of air or gas through the port or openings in the dressing and prevent the flow of liquid or solids through the port or openings in the dressing can be positioned upstream of the pump to prevent any liquids or solids from entering the pump or escaping the pump).  
Regarding claim 3, dependent from  Claim 1, Askem describes the claim limitation wherein the window (a filter; para [0021], [0225]) comprises a bacterial filter (para [0225], [0295] teaches the filter element can also function as a bacterial barrier).  
Regarding claim 9, dependent from Claim 1, Askem discloses the claim limitation wherein the electronics unit comprises one or more power sources (para [0242] of Askem states “in any embodiments disclosed herein, the pump, circuit board or other controller, indicator lights, audible or visual alarms, and/or any other electronic components (collectively referred to as “pump electronics”) of the dressing embodiments discloses herein can be powered by one or more batteries (for example two batteries).”).  
Regarding claim 10, dependent from Claim 1, Askem discloses the claim limitation wherein the wound dressing further comprises a transmission layer comprising a proximal wound-facing face and a distal face, the transmission layer positioned over the distal face of the wound contact layer (transmission layer 242; para [0286]; fig. 10A, 11A, illustrate the transmission layer comprises a proximal 
Regarding claim 11, dependent from Claim 10, Askem discloses the claim limitation wherein the at least one absorbent layer (absorption layers 236; Fig. 10A, Fig.12A,Fig.13A, as examples; para [0286])  comprises: a first absorbent layer (first absorbent layer 236 illustrated in Fig. 10A) comprising a proximal wound-facing face and a distal face, the first absorbent layer positioned on the distal face of the transmission layer; and a second absorbent (second absorbent layer 236) comprising a proximal wound-facing face and a distal face, the second absorbent layer positioned on the distal face of the first absorbent layer (Fig 10A illustrates the second absorbent layer 236 is positioned on the distal face of the first absorbent layer 236).  
Regarding claim 12, Askem discloses a wound dressing apparatus comprising: a wound dressing (Abstract, a dressing for reducing pressure wound therapy, dressing 70; Fig. 2A-2B; para [0271] or dressing 230; Fig. 10A, 11A, 13A, 13A; para [0286], [0291]) comprising: 
an absorbent material (absorption layers 236; Fig. 10A, Fig.12A,Fig.13A, as examples; [0286]); -4-Application No.: Not Yet Assigned 
Filing Date:Herewithan electronics unit (pump electronics; para [0242] of Askem states “in any embodiments disclosed herein, the pump, circuit board or other controller, indicator lights, audible or visual alarms, and/or any other electronic components (collectively referred to as “pump electronics”) of the dressing embodiments discloses herein.”) comprising a negative pressure source (pump 72; para [0271]; Fig. 2B, as an example of a pump), the electronics unit integrated within the wound dressing and at least partially encapsulated by a flexible film (backing layer 244; Fig. 10A; para [0286]; para [0407] teaches the backing layer 1333 is collapsed against the packing material under negative pressure indicating the backing material has some flexibility), wherein the flexible film comprises a window comprising a porous material (a filter; para [0221], [0225] teaches a hydrophobic filter configured to permit the flow of air or gas through the port or openings in the dressing and prevent the flow of liquid or solids through the port .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 4, 7, 8, 13-15, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Askem (US 2015/0174304A1).
 Regarding claim 4, dependent from Claim 1, Askem describes the claim limitation wherein the electronics unit further comprises: 
an outlet or exhaust mechanism positioned on an outlet of the negative pressure source (para [0287] teaches the pump 232 may have an exhaust valve and/or filter to prevent pathogens, bacteria, odors, or other contaminants from leaving the pump), the outlet or exhaust mechanism comprising a vent aperture configured to expel air exhausted from the negative pressure source (para [0111] teaches a vent hole in the backing layer configured to permit exhaust air from the pump assembly to pass through the backing layer, annotated Fig. 3B below illustrates an exhaust hole on the pump); and 
-3-Application No.: Not Yet AssignedFiling Date:Herewitha flexible circuit board (para [0272] teaches a circuit board that is flexible), wherein the flexible circuit board comprises one or more of a sensor, a switch, a vent hole, and/or a light or LED indicators (para [0272] teaches a flexible circuit board that is generally a patterned arrangement of printed circuitry and components that utilize flexible based material with or without flexible overlay. The flexible circuit boards are taught to be flexible electronic assemblies). Para [0272] does not explicitly teach that the components of the assemblies are a sensor, a switch, or LED indicator.
However, para [0242] of Askem states “in any embodiments disclosed herein, the pump, circuit board or other controller, indicator lights, audible or visual alarms, and/or any other electronic components (collectively referred to as “pump electronics”) of the dressing embodiments disclosed 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the apparatus of Askem such that the flexible circuit board comprises one or more of a sensor, a switch, a vent hole, and/or a light or LED indicators.
Regarding 7, dependent from Claim 4, Askem discloses the claim limitation further comprising an electronics label configured to cover and provide communication with the one or more sensors, a switch, vent hole, and/or light or LED indicators of the flexible circuit board (para [0113], [0268], [0269], [0373], [0374] teaches conductive labels; para [0376] teaches the label can be conductive such that the first and second terminals are in communication with one another when the label is connected to both terminals.).  The electronics label is configured to cover and provide communication with the one or more sensors, a switch, vent hole, and/or light or LED indicators of the flexible circuit board. 
Regarding claim 8, dependent from Claim 4, Askem implies, but is silent, regarding the claim limitation wherein the plate (elastomeric carriage 84; Fig. 2A-2B; para [0271]) comprises an electronics label (Para [0113], [0268], [0269], [0373], [0374] teaches conductive labels) configured to cover the one or more sensors, a switch, vent hole, and/or light or LED indicators of the flexible circuit board (para [0272] teaches a flexible circuit board that is generally a patterned arrangement of printed circuitry and components that utilize flexible based material with or without flexible overlay. The flexible circuit boards are taught to be flexible electronic assemblies). Para [0272] does not explicitly teach that the components of the assemblies include a sensor, a switch, or LED indicator.

Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the apparatus of Askem such that the plate comprises an electronic label configured to cover the one or more sensors, a switch, vent hole, and/or light or LED indicators of the flexible circuit board to allow communication between parts as described by Askem.
Regarding claim 13, Askem discloses a wound dressing apparatus comprising: 
a wound contact layer (wound contact layer 246; Fig. 10A; para [0286]; para [0231] teaches the dressing may have a wound contact layer) comprising a proximal wound-facing face and a distal face, wherein the proximal wound-facing face is configured to be positioned in contact with a wound (para [0231] teaches the describes a wound contact layer as a wound contact surface that is located at the lower surface of the wound dressing that faces the wound); 
At least one absorbent layer (absorption layers 236; Fig. 10A, Fig.12A, Fig.13A, as examples; [0286]) over the wound contact layer; 

an electronics assembly (Pump 72 and power source 76; Fig. 2B; or pump assembly 232 and/or batteries; para [0290]; Fig. 12A-13A; or para [0242] states “in any embodiments disclosed herein, the pump, circuit board or other controller, indicator lights, audible or visual alarms, and/or any other electronic components (collectively referred to as “pump electronics”) of the dressing embodiments discloses herein”) comprising: 
an electronics unit comprising a negative pressure source (pump assembly 232 and/or batteries 234; para [0290]; Fig. 12A and an inlet protection mechanism configured to prevent wound exudate from entering the negative pressure source; 
a housing (a housing is illustrated in Fig. 2B and 3B, as examples) comprising: a plate (elastomeric carriage 84; Fig. 2A-2B; para [0271]); and 
a flexible film (foam 78; Fig. 2B; para [0271]) comprising an aperture (Fig. 3B illustrates an aperture in the flexible film of the housing); 
wherein the electronics unit is enclosed within the flexible film (foam 78; Fig. 2B; para [0271]) and the plate (elastomeric carriage 84; Fig. 2A-2B; para [0271]); and 
wherein the inlet protection mechanism (filter or valve; [para 0288] teaches the filter or valve were placed upstream of the pump to protect the pump from the flow of liquids or solids through the port, and that the filter or valve can be positioned adjacent to a port member, or inlet [illustrated in Fig. 3B below] of the pump);
wherein the at least one absorbent layer (absorption layers 236; Fig. 10A, Fig.12A,Fig.13A, as examples; [0286])  and the cover layer (backing layer 244; Fig. 10A; para [0286]) comprise recesses (Fig. 
Askem implies, but is silent, regarding the claim limitation the inlet protection member (filter or valve) is sealed to the aperture in the flexible film.  Askem teaches in para [0288] that the filter or valve may be positioned adjacent to the port member of inlet that is illustrated in annotated Fig. 3B (provided below) as forming an aperture within the flexible film. The purpose of the filter is to prevent liquids and solids from entering the pump 232 as stated in para [0288].  For the filter to performed this purpose and be adjacent to the port, or inlet, it must be sealed, or securely fastened, to the port, or inlet, forming an aperture in the wall of the flexible film.  The term sealed, by Merriam-Webster On-Line Dictionary means “something that secures” or “a tight and perfect closure (as against the passage of gas or water).  In order for the filter to be adjacent to the port and function it must be sealed to the port, or inlet, or aperture, so that liquid and solids do not enter the pump around the filter where there is no seal and damage the pump. 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the apparatus of Askem such that the inlet protection member (filter or valve) located adjacent to the 



    PNG
    media_image1.png
    311
    287
    media_image1.png
    Greyscale

Regarding claim 14, dependent from Claim 13, wherein the inlet protection mechanism (filter or valve; [para 0288]) comprises a hydrophobic material (Para [0221] teaches a hydrophobic filter permits the flow of air or gas through the port or openings in the dressing and prevent the flow of liquid or solids through the port or openings in the dressing can be positioned upstream of the pump to prevent any liquids or solids from entering the pump).  
Regarding claim 15, dependent from Claim 13, Askem discloses the claim limitation wherein the electronics unit further comprises: an outlet or exhaust mechanism positioned on an outlet of the negative pressure source (para [0287 teaches the pump 232 may have an exhaust valve and/or filter to prevent pathogens, bacteria, odors, or other contaminants from leaving the pump), the outlet or exhaust mechanism comprising a vent aperture configured to expel air exhausted from the negative pressure source (para [0111] teaches a vent hole in the ; and a flexible circuit board (para [0272] teaches the circuit board is flexible).  Askem implies, but is silent regarding the claim limitation wherein the flexible circuit board comprises one or more of a sensor, a switch, a vent hole, and/or a light or LED indicators. 
However, para [0242] of Askem states “in any embodiments disclosed herein, the pump, circuit board or other controller, indicator lights, audible or visual alarms, and/or any other electronic components (collectively referred to as “pump electronics”) of the dressing embodiments discloses herein can be powered by one or more batteries.”  Para [0266] states “Any of the embodiments illustrated in FIGS. 1-5 or elsewhere in this disclosure can comprise any feature, component, material, and/or details of any or all of the other embodiments described herein”.  Consequently, Askem teaches pump electronics including a circuit board including electronic assembles such as indicator lights may be placed between an elastomeric carriage 84, illustrated in Fig. 2A and a conductive label 58 illustrated in Fig. 1A.  Para [0376] teaches the label is conductive to allow communication because parts of the pump electronics. 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the apparatus of Askem such that the electronic assemblies of the circuit board includes one or more of a sensor, a switch, vent hole, and/or light or LED indicators of the flexible circuit board to allow communication between parts as described by Askem.
Regarding claim 18, dependent from Claim 15, Askem implies, but is silent, regarding the claim limitation further comprising an electronics label configured to cover and provide communication with the one or more sensors, a switch, vent hole, and/or light or LED indicators of the flexible circuit board (Para [0113], [0268], [0269], [0373], [0374] teaches conductive labels; para [0376] teaches the label can 
However, para [0242] of Askem states “in any embodiments disclosed herein, the pump, circuit board or other controller, indicator lights, audible or visual alarms, and/or any other electronic components (collectively referred to as “pump electronics”) of the dressing embodiments discloses herein can be powered by one or more batteries.”  Para [0266] states “Any of the embodiments illustrated in FIGS. 1-5 or elsewhere in this disclosure can comprise any feature, component, material, and/or details of any or all of the other embodiments described herein”.  Consequently, Askem teaches pump electronics including a circuit board including electronic assembles such as indicator lights may be covered by a conductive label 58 illustrated in Fig. 1A.  Para [0376] teaches the label is conductive to allow communication because parts of the pump electronics. The label is configured to cover and provide communication with the one or more sensors, a switch, vent hole, and/or LED indicators of the flexible circuit board. 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the apparatus of Askem such that the electronic label is configured to cover the one or more of a sensor, a switch, vent hole, and/or light or LED indicators of the flexible circuit board to allow communication between parts as described by Askem.
Regarding claim 19, dependent from Claim 15, Askem implies, but is silent, regarding the claim limitation wherein the plate (elastomeric carriage 84; Fig. 2A-2B; para [0271]) comprises an electronics label (Para [0113], [0268], [0269], [0373], [0374] teaches conductive labels) configured to cover the one or more sensors, a switch, vent hole, and/or light or LED indicators of the flexible circuit board. (para [0272] teaches a flexible circuit board that is generally a patterned arrangement of printed circuitry and components that utilize flexible based material with or without flexible overlay. The flexible circuit 
However, para [0242] of Askem states “in any embodiments disclosed herein, the pump, circuit board or other controller, indicator lights, audible or visual alarms, and/or any other electronic components (collectively referred to as “pump electronics”) of the dressing embodiments discloses herein can be powered by one or more batteries.”  Para [0266] states “Any of the embodiments illustrated in FIGS. 1-5 or elsewhere in this disclosure can comprise any feature, component, material, and/or details of any or all of the other embodiments described herein”.  Consequently, Askem teaches pump electronics including a circuit board including electronic assembles such as indicator lights may be placed between an elastomeric carriage 84, illustrated in Fig. 2A and a conductive label 58 illustrated in Fig. 1A.  Para [0376] teaches the label is conductive to allow communication because parts of the pump electronics. 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the apparatus of Askem such that the plate comprises an electronic label configured to cover the one or more sensors, a switch, vent hole, and/or light or LED indicators of the flexible circuit board as taught by Askem to allow communications between the electronic parts.
Regarding claim 20, dependent from Claim 13, Askem discloses the claim limitation wherein the electronics unit comprises one or more power sources (para [0242] of Askem states “in any embodiments disclosed herein, the pump, circuit board or other controller, indicator lights, audible or visual alarms, and/or any other electronic components (collectively referred to as “pump electronics”) of the dressing embodiments discloses herein can be powered by one or more batteries.”).  
Regarding claim 21, dependent from Claim 13, Askem discloses the claim limitation wherein the wound dressing further comprises a transmission layer comprising a proximal wound-facing face and a 
Regarding claim 22, dependent from Claim 21, Askem discloses the claim limitation wherein the at least one absorbent layer (absorption layers 236; Fig. 10A, Fig.12A,Fig.13A, as examples; [0286])  comprises: a first absorbent layer (first absorbent layer 236 illustrated in Fig. 10A) comprising a proximal wound-facing face and a distal face, the first absorbent layer positioned on the distal face of the transmission layer; and a second absorbent (second absorbent layer 236) comprising a proximal wound-facing face and a distal face, the second absorbent layer positioned on the distal face of the first absorbent layer (Fig 10A illustrates the second absorbent layer 236 is positioned on the distal face of the first absorbent layer 236).  
Regarding claim 23, Askem discloses a wound dressing apparatus comprising: 
a wound dressing (Abstract, a dressing for reducing pressure wound therapy; dressing 70; Fig. 2A-2B; para[0271]; or dressing 230; Fig. 10A-13A;  para [0286], [0290], as examples)  comprising: 
an absorbent material (absorption layers 236; Fig. 10A, Fig.12A, Fig.13A, as examples; [0286]); 
an electronics unit  (Pump 72 and power source 76; Fig. 2B; pump assembly 232 and/or batteries; para [0290]; Fig. 12A-13A; or pump electronic described in para [0242], as examples) comprising a negative pressure source (pump 72, 232) and an inlet protection mechanism (filter or valve; [para 0288] teaches the filter or valve were placed upstream of the pump to protect the pump from the flow of liquids or solids through the port, and that the filter or valve can be positioned adjacent to a port member, or inlet [illustrated in Fig. 3B above] of the pump) configured to prevent wound exudate from entering the negative pressure source (para [0021], [0225] teaches the hydrophobic filter is configured to permit the flow of air or gas through the port or openings in the dressing and prevent 
wherein the inlet protection mechanism (filter or valve; [para 0288] teaches the filter or valve were placed upstream of the pump to protect the pump from the flow of liquids or solids through the port, and that the filter or valve can be positioned adjacent to a port member, or inlet [illustrated in Fig. 3B above] of the pump); and 
wherein the aperture in the flexible film is configured to permit fluid communication between the absorbent material and the negative pressure source (para [0228] teaches the filter may be positioned between the pump assembly 232 and the backing layer 244, between the backing layer 244 and the wound packing layer 246, beneath or adjacent to the pump assembly 232, or in any other suitable location. Embodiments of dressings are illustrated in Fig. 11A and 12 A.  Placing the filter between the backing layer 244 and the wound packing layer 246 will place the filter in fluid communication with at least one absorbent layer 236).
Askem implies, but is silent, regarding the claim limitation the inlet protection member (filter or valve) is sealed to the aperture in the flexible film.  Askem teaches in para [0288] that the filter or valve may be positioned adjacent to the port member of inlet that is illustrated in annotated Fig. 3B (provided above) as forming an aperture within the flexible film. The purpose of the filter is to prevent liquids and solids from entering the pump 232 as stated in para [0288].  The term sealed, by Merriam-Webster On-Line Dictionary means “something that secures” or “a tight and perfect closure (as against the passage of gas or water).  In order for the filter to be adjacent to the port and function it must be sealed to the 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the apparatus of Askem such that the inlet protection member (filter or valve) located adjacent to the inlet, or port, forming an aperture in the flexible film is sealed to the aperture to protect the pump form liquids and solids entering the pump as taught by Askem.   
Claims 5-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Askem (US 2015/0174304A1), further in view of Cernasov (US 2017/0202711 A1).
 Regarding claim 5, dependent from claim 4, Askem is silent regarding the claim limitation wherein the vent hole of the flexible circuit board is configured to be in fluid communication with the vent aperture of the outlet or exhaust mechanism.  Askem teaches at the bottom of para [0292] that an exhaust port can be formed in the backing layer to ensure that gas can be exhausted from the dressing indicating that there is fluid communication between the components of the dressing so that gas within the dressing may be released through the backing.  It is well known to add holes to dressing elements such as a contact layer or circuit board to enhance fluid communication within the system.
In a similar art, Cernasov, teaches wound treatment systems including circuit boards having holes for the purpose of fluid communication.  As illustrated in Fig.9 and described in para [0040] a bandage having a biocompatible pad 806 having spring laded pad protrusions 816 are urged through apertures 902 in the carrier plate 104 and circuit board 606.  Para [0026] teaches the pad is a biocompatible material such as sponge or gauze used to absorb exudates allowing fluid communication across the apertures in the circuit board 606.  In addition, there is very limited space within a dressing so that the components of the dressing may only be placed in a limited number of positions resulting in a limited number of choices for optimizing fluid communication.

Regarding claim 6, dependent from Claim 5, Askem discloses the claim limitation wherein the vent aperture of the outlet or exhaust mechanism comprises an antibacterial membrane and/or a non-return valve (para [0288], [0295] teaches the exhaust mechanism may comprise an antibacterial membrane, or valve).  Askem is silent regarding the claim limitation wherein the vent hole of the flexible circuit board comprises an antibacterial membrane.
However Askem describes antibacterial membranes in para [0288], [0295].  These membranes that can be configured to prevent the spread of any bacteria, pathogens, or other harmful constituents from leaving the dressing through the exhaust port or entering the pump.  
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the apparatus of Askem such that the vent hole in the flexible circuit board comprises an anti-bacterial membrane as taught by Askem to prevent the spread of any bacteria, pathogens, or other harmful constituents.
Regarding claim 16, dependent from Claim 15, Askem is silent regarding the claim limitation wherein the vent hole of the flexible circuit board is configured to be in fluid communication with the vent aperture of the outlet or exhaust mechanism. Askem teaches at the bottom of para [0292] that an exhaust port can be formed in the backing layer to ensure that gas can be exhausted from the dressing indicating that there is fluid communication between the components of the dressing so that gas within 
In a similar art, Cernasov, teaches wound treatment systems including circuit boards having holes for the purpose of fluid communication.  As illustrated in Fig.9 and described in para [0040] a bandage having a biocompatible pad 806 having spring laded pad protrusions 816 are urged through apertures 902 in the carrier plate 104 and circuit board 606.  Para [0026] teaches the pad is a biocompatible material such as sponge or gauze used to absorb exudates allowing fluid communication across the apertures in the circuit board 606.  In addition, there is very limited space within a dressing so that the components of the dressing may only be placed in a limited number of positions resulting in a limited number of choices for optimizing fluid communication.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the apparatus of Askem such that the vent hole of the flexible circuit board is configured to be in fluid communication with the vent aperture of the outlet or the exhaust mechanism as taught by Cernasov and Askem to enhance fluid communication. 
Regarding claim 17, dependent from Claim 16, Askem discloses the claim limitation wherein the vent aperture of the outlet or exhaust mechanism comprises an antibacterial membrane and/or a non-return valve (para [0288], [0295] teaches the exhaust mechanism may comprise an antibacterial membrane, or valve).  Askem is silent regarding the claim limitation wherein the vent hole of the flexible circuit board comprises an antibacterial membrane.
However Askem describes antibacterial membranes in para [0288], [0295] that can be configured to prevent the spread of any bacteria, pathogens, or other harmful constituents from leaving the dressing through the exhaust port.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781